In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-20-00064-CV
                                           No. 07-20-00065-CV


                                IN THE INTEREST OF J.B., A CHILD
                               IN THE INTEREST OF K.B., A CHILD

                         On Appeal from the County Court at Law No. 1
                                     Randall County, Texas
         Trial Court Nos. 74,140-L1 & 74,142-L1, Honorable David L. Gleason, Presiding

                                              April 9, 2020

                                  MEMORANDUM OPINION
                             Before PIRTLE and PARKER and DOSS, JJ.


        Appellants, Mother1 and maternal Grandparents, appeal from two trial court orders

terminating Mother’s parental rights to her children, J.B. and K.B., and appointing the

Department of Family and Protective Services as permanent managing conservator of

the children.2 On March 17, 2020, the trial court granted Grandparents’ motions for new


        1To protect the privacy of the parties involved, we will refer to the appellants as “Mother” and
“Grandparents” and to the children by their initials. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp.
2019); TEX. R. APP. P. 9.8(b)(2).

         2 Grandparents filed a petition in intervention in both causes seeking conservatorship of the

children. The Department sought to terminate the parental rights of the father of J.B. in cause 74,140-L1.
However, the action was severed prior to trial. The trial court terminated the parental rights of the father of
K.B. in cause 74,142-L1, but he did not appeal.
trial on the issue of permanent conservatorship in each cause. We now dismiss the

appeals for want of jurisdiction.


       Generally, appellate courts only have jurisdiction over final judgments. Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A judgment is final for purposes of

appeal if it disposes of all pending parties and claims. Id.   Appellate courts have

jurisdiction to consider immediate appeals from interlocutory orders only if a statute

explicitly provides appellate jurisdiction. Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex.

1998) (per curiam).


       When the trial court granted Grandparents’ motions for new trial, the orders of

termination no longer disposed of the issue of permanent conservatorship of the children.

Therefore, the orders are not final. In re J.S.A.-S., No. 14-13-00946-CV, 2013 Tex. App.

LEXIS 13992, at *1-2 (Tex. App.—Houston [14th Dist.] Nov. 14, 2013, no pet.) (per

curiam) (mem. op.) (holding that a termination order was not final after the trial court

granted a new trial as to permanent conservatorship). And, we have found no statutory

authority granting an immediate appeal from such interlocutory orders. See TEX. FAM.

CODE ANN. § 109.002(a), (b) (allowing appeal only from a final order).


       By letters of March 24, 2020, we notified appellants that it did not appear we had

jurisdiction over the appeals because the trial court granted new trials as to

conservatorship of the children. We directed appellants to show grounds for continuing

the appeals by April 3, 2020, or we would dismiss them for want of jurisdiction. Appellants

did not respond to our letters.




                                            2
       Because there is no final judgment in these cases, we dismiss the appeals for want

of jurisdiction.3 TEX. R. APP. P. 42.3(a).


                                                      Per Curiam




       3 On March 23, 2020, Grandparents filed motions to voluntarily dismiss the appeals pursuant to
Rule of Appellate Procedure 42.1. Those motions are rendered moot.

                                                 3